As filed with the Securities and Exchange Commission on May , 2010 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Success Exploration & Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0232244 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employer Identification Number) #108- CHATHAM, ONTARIO N7M1J5 CANADA (519)380-9992 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Alexander Long Chief Executive Officer #108- CHATHAM, ONTARIO N7M1J5 CANADA (519)380-9992 (Name including zip code and telephone number, including area code, of agent for service) With copies to: Law Offices of John E. Dolkart, Jr. 1750 Kettner Blvd. Suite 416 San Diego, CA 92101 Telephone: (619) 684-3512 Fax: (702) 275-2181 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] 1 CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price(1) Amount of registration fee Common Stock 9,886,000 shares(1) 1,886,000 shares out of 9,886,000 shares eligible for sale are being sold by selling shareholders.These shares (as adjusted by a forward split) were sold to these shareholders in the Registrant's May 2007 private placement.The Registrant is offering for sale the remaining 8,000,000. Represents the initial fixed price per share for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933 (the "Act"). This is a bona fide estimate of the maximum offering price based, in part, on the last private sale of the Registrant's securities and calculations determined by management. If our shares are listed on the OTCBB, the Registrant will file a post-effective Amendment to this registration statement to reflect that the shares offered hereby may be sold at prices relating to the prevailing market prices, at privately negotiated prices or through a combination of such methods, which may change from time to time and from offer to offer. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion, dated April , 2010 9,886,000 Shares SUCCESS EXPLORATION & RESOURCES, INC. Common Stock This prospectus relates to the public offering ("Offering") of: (1) 1,886,000 shares of our common stock (as adjusted subsequent to a forward split of 6 for 1) originally sold to certain selling shareholders at a forward-split adjusted price of $0.025 in a May 2007 private equity offering conducted in Canada believed to be exempt from registration pursuant to Regulation “S”; and (2) 8,000,000 shares to be offered by the Company for an aggregate of 9,886,000 shares of Common Stock (the "Shares"). The Shares will be offered from time to time for the account of the stockholders identified in the "Selling Stockholders" section of this prospectus as well as for the Company. We intend to seek a listing of our Common Stock on the Over-The-Counter Bulletin Board ("OTCBB"), which is maintained by the Financial Institutions National Regulatory Authority.Until such time, if ever, that our Common Stock is listed on the OTCBB, or otherwise traded, the Shares sold by the Company or Selling Stockholders may only be sold at an initial fixed price of $.25 per share.If our shares are listed on the OTCBB we will file a post-effective amendment to this registration statement to reflect that the Shares offered hereby may be sold at prices relating to the prevailing market prices, at privately negotiated prices or through a combination of such methods, which may change from time to time and from offer to offer. These securities involve a high degree of risk and immediate substantial dilution and should be purchased only by persons who can afford the loss of their entire investment. See "Risk Factors" beginning on page 9. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. You should rely only on the information contained or incorporated by reference in this prospectus and in any accompanying prospectus supplement. No one has been authorized to provide you with different information. The Shares are not being offered in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus or any prospectus supplement is accurate as of any date other than the date on the front of such documents. The information in this prospectus is not complete and may be changed. This prospectus is included in the Registration Statement that was filed by us with the Securities and Exchange Commission. The selling stockholders may not sell these securities until the Registration Statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus is May , 2010 3 TABLE OF CONTENTS ITEM 3 - SUMMARY INFORMATION AND RISK FACTORS 5 ITEM 4 - USE OF PROCEEDS 21 ITEM 5 - DETERMINATION OF OFFERING PRICE 22 ITEM 6 – DILUTION 22 ITEM 7.- SELLING SECURITY HOLDERS. 23 ITEM 8 - PLAN OF DISTRIBUTION 25 ITEM 9 - DESCRIPTION OF SECURITIES TO BE REGISTERED 28 ITEM 10 - INTEREST OF NAMED EXPERTS AND COUNSEL 29 ITEM 11 - INFORMATION WITH RESPECT TO THE REGISTRANT 30 ITEM 12A – DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 48 FINANCIAL STATEMENTS 49 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 68 ITEM 13 - OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 68 ITEM 14 - INDEMNIFICATION OF DIRECTORS AND OFFICERS 68 ITEM 15 - RECENT SALES OF UNREGISTERED SECURITIES 70 ITEM 16 - EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 71 ITEM 17 – UNDERTAKINGS 71 SIGNATURES 73 4 ITEM 3 - SUMMARY INFORMATION AND RISK FACTORS You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different from that contained in this prospectus. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate only as of the date of the front cover regardless of the time of delivery of this prospectus or of any sale of shares. Except where the context requires otherwise, in this prospectus, the words “Company,” “we,” “us” and “our” refer to Success Exploration & Resources, Inc., a Nevada corporation. SUMMARY This summary highlights selected information from this prospectus. It does not contain all of the information that is important to you. We encourage you to carefully read this entire prospectus and the documents to which we refer you. The following summary is qualified in its entirety by reference to the detailed information appearing elsewhere in this registration statement. Our Company Exploration Stage Company. We are an exploration stage company engaged in the acquisition and exploration of mineral properties and mining tailing reprocessing projects. Our business is presently focused on our one mineral project in which we hold interests, the Red Rupert Mining Claim. This claim, initially acquired by our President and CEO, Alexander Long on February 23, 2010, was assigned to us on April 28, 2010. The Red Rupert Mining Claim involves exploration for precious metals on mining claims near British Columbia. Our Red Rupert Claims are comprised of non-patented hard rock load mining claims located on federal land administered by the British Columbia Government of Canada. Drilling and mining activities on the Red Rupert Mining Claims must be carried out in accordance with a Plan of Operations. Corporate Information Our principal executive offices are located at: #108-143 Wellington Street West, Chatham, Ontario N7M1J5 Canada. Our telephone number is (519) 380-9992.Our Internet address iswww.successexploration.com. Through a link on the “Recent Filings” section of our website, we shall make available the following filings as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (“SEC”): our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and any amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act. All such filings are available free of charge. Information contained on our website or that is accessible through our website should not be considered to be part of this prospectus. Shares Offered Hereby This prospectus relates to the public offering ("Offering") of: (1) 1,886,000 shares of our common stock (as adjusted subsequent to a forward split of 6 for 1) originally sold to the selling shareholders at a forward-split adjusted price of $0.025 in a May 2007 private equity offering conducted in Canada believed to be exempt from registration pursuant to Regulation “S”; and (2) 8,000,000 shares to be offered by the Company for an aggregate of 9,886,000 shares of Common Stock (the "Shares").This is the initial Registration Statement of the Company and is for the purpose of allowing non-affiliated selling stockholders who purchased shares in the Private Placement to resell their Shares at their own discretion and there are no past transactions of this kind. No founders' shares are being registered for resale.The selling stockholders are people known or related to the Company and its Management or people doing business with the Company. The principal reason that shares were sold to friends, business associates and 5 relatives of the Company's founders is that those were the persons that such founders felt would be willing to make a nominal investment for their shares. The Company shall receive no consideration, directly or indirectly, in connection with the future sale of the Shares registered under this Registration Statement by selling stockholders. If we sell all of the 8.000,000 shares to be registered hereby, or more specifically all 8,000,000 shares being offered by the Company, at a selling price of $0.25 per share, then we expect to receive proceeds in the amount of $2,000,000.In order for the Company to receive proceeds, a current prospectus must be in effect.The costs of registering the Shares and other costs relating to the Offering are approximately $240,000 assuming a maximum amount of commissions of $200,000 is paid by the Company. Summary Financial Information The following summary financial information is derived from the more detailed audited financial statements and the notes to those statements appearing at the back of this prospectus. You should read those financial statements and notes for a further explanation of the financial data summarized below. BALANCE SHEET DATA (Audited) May 31, February 28, 2010 (Unaudited) ASSETS Current assets: Cash $ $ $ Prepaid expenses Total current assets Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $
